Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BG-458

IN RE: SHERON A. BARTON,
                       Respondent.
Bar Registration No. 997851                  BDN: 86-15

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                     ORDER

       On consideration of the notice of discipline imposed by the State of
Maryland, this court’s May 28, 2015 order suspending respondent from the
practice of law in the District of Columbia and ordering respondent to show cause
why reciprocal discipline of an indefinite suspension should not be imposed,
respondent’s answer to the show cause, Bar Counsel’s statement regarding
reciprocal discipline, and respondent’s reply, it is

       ORDERED that respondent is hereby suspended indefinitely from the
practice of law in the District of Columbia, with the right to petition for
reinstatement after five years, contingent on a showing of fitness in this court, or
reinstatement by the State of Maryland, whichever is first. See In re Sibley, 990
A.2d 483 (D.C. 2010). It is

       FURTHER ORDERED that respondent’s request for reinstatement to the bar
of the District of Columbia is denied. See D.C. Bar R. XI, § 16.

                                  PER CURIAM.